—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered June 12, 1991, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a violent second felony offender, to a term of from 6V2 to 13 years, unanimously affirmed.
While the jury first deliberated for only three hours before the trial court at defendant’s first trial declared a mistrial, there is no minimum time a jury must deliberate before a mistrial is considered (People v Baptiste, 72 NY2d 356, 361). Following the procedure set forth in Matter of Plummer v Rothwax (63 NY2d 243, 252), the trial court inquired of each juror whether further deliberations would be fruitless. Since the sole issue was identification, and since each juror unequivocally stated that the jury was hopelessly deadlocked, it cannot be said that declaring a mistrial was an abuse of discretion (CPL 310.60).
In addition no objection was made until after the court declared the mistrial. Concur — Murphy, P. J., Rosenberger, Wallach, Ross and Rubin, JJ.